Citation Nr: 0217537	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  00-19 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had periods of active service from October 1985 
to June 1986, September 1988 to September 1989, and August 
1990 to June 1991.
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
left knee injury was denied.

The Board remanded this case in September 2001 in order to 
notify the veteran of new legislation, obtain treatment 
records, and arrange a VA examination.

An informal conference report dated in June 2001 stated that 
the veteran withdrew a hearing request after discussing the 
fact that her service medical records noted only a right 
knee injury and wished her appeal to continue to the Board.


REMAND

Pursuant to the September 2001 remand, the veteran underwent 
a VA examination in April 2002 to determine if she had a 
current left knee disability, and, if so, whether the 
disability was related to her military service.  The April 
2002 examination report indicates that the examiner reviewed 
the medical records in the veteran's VA claims folder.  The 
examiner provided the opinion that the veteran's left knee 
disability was moderate and that it was at least as likely 
as not that it was related to her military service; however, 
the examiner did not explain the rationale for this opinion.  

Moreover, the Board notes that the examiner's opinion is not 
clearly supported by factual evidence.  Rather, there is a 
significant discrepancy between the veteran's service 
medical records and the history recorded in the April 2002 
examination report.  The veteran's service medical records 
detail a right knee problem in 1985, which the veteran 
sustained when she felt her knee cap slip out while climbing 
a tower.  The service medical records are void of any 
reference to the claimed left knee injury.  In the April 
2002 examination report, the veteran stated that she 
sustained a left knee injury in 1985 when she felt a pop in 
her left knee while climbing the steps of a ladder during 
service.  In other words, the same incident is described in 
the service medical records as involving the right knee and 
in the 2002 examination report as involving the left knee.

A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  Consequently, 
further information or re-examination is needed.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should contact the examiner 
who conducted the April 2002 VA 
examination.  The examiner should be 
asked to review the veteran's service 
medical records, and, in particular, the 
discrepancy between the 1985 incident in 
which the veteran felt her knee cap slip 
out while climbing a tower - reported as 
involving the veteran's right knee in 
the service medical records and her left 
knee in the April 2002 examination 
report.  The examiner should explain the 
rationale behind the opinion that the 
veteran's left knee disability is 
related to service. 

2.  If the examiner is not available, 
the RO should schedule another VA 
examination to fulfill the requirements 
of the September 2001 remand.  That is, 
the examiner should review the claims 
folder, and should indicate in the 
examination report that such a review 
was made.  The examiner should also 
determine if the veteran has a current 
left knee disability and, if so, if it 
is as likely as not that her current 
knee disability is related to her active 
military service.  In particular, the 
examiner should review the service 
medical records and the April 2002 
examination report.  The examiner should 
fully explain the rationale for his 
opinions.

3.  Thereafter, the RO should readjucate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a SSOC.  An 
appropriate amount of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

If an examination is scheduled, the appellant is hereby 
notified that it is the appellant's responsibility to report 
for the examination and to cooperate in the development of 
the case, and that the consequences of failure to report for 
a VA examination without good cause may include denial of 
the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2002).

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




